Citation Nr: 0912972	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  03-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a separate compensable disability rating 
for diabetic retinopathy for the period of time prior to 
November 7, 2005.  

2.  Entitlement to a disability rating in excess of 10 
percent for diabetic retinopathy for the period of time 
subsequent to November 6, 2005.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1969 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  That rating decision, in part, 
granted service connection for diabetic retinopathy at a 
noncompensable (0%) disability rating.  Since the retinopathy 
was at a noncompensable disability rating, the May 2004 
rating decision combined the veteran's symptoms of diabetic 
retinopathy under the Diagnostic Code for his service-
connected diabetes mellitus.  A July 2006 rating decision 
granted a separate, 10 percent disability rating for the 
veteran's diabetic retinopathy, effective November 2005.

The case was previously before the Board in April 2008, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  For the period of time prior to November 7, 2005, the 
Veteran's diabetic retinopathy was manifested by mild 
background diabetic retinopathy with no impairment of visual 
acuity as indicated by corrected vision of 20/20 in each eye.

2.  A November 2005 VA eye examination report reveals that 
the Veteran had nonproliferative diabetic retinopathy which 
was moderate in the right eye and mild in the left eye.  
Diabetic cataracts were noted and best corrected visual 
acuity was 20/60 in the right eye and 20/40 in the left eye.  

3.  A September 2008 VA eye examination report reveals that 
the Veteran has:  background diabetic retinopathy of varying 
presentation which is stable and not interfering with visual 
acuity; cortical spoke cataracts which are related to his 
diabetes mellitus but not interfering with his vision; and a 
best corrected visual acuity of 20/20 in both eyes.  


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable disability rating 
for diabetic retinopathy for the period of time prior to 
November 7, 2005 have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, § 4.76, 4.76a, 4.84a, 4.119, 
and Diagnostic Codes 6006, 6028, 6079, 6080, 7913 Note 
(1)(2008).  

2.  The criteria for a disability rating in excess of 10 
percent for diabetic retinopathy for the period of time 
subsequent to November 6, 2005 have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, § 4.76, 
4.76a, 4.84a, 4.119, and Diagnostic Codes 6006, 6028, 6079, 
6080, 7913 Note (1)(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Veteran was not provided this notice with respect to his 
claim for service connection for diabetic retinopathy.  
However, such error is harmless as service connection was 
granted for the claimed disability.  He was provided a notice 
letter in September 2003, with respect to his claim for an 
increased initial disability rating for his diabetic 
retinopathy.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Veteran was provided this notice I a 
September 2003. letter.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Accordingly, the issues on appeal deal with the 
initial disability ratings assigned for the Veteran's 
service-connected diabetic retinopathy upon the grant of 
service connection so section 5103(a) notice was no longer 
required.

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, the issues on appeal involve the 
assignment of the initial disability ratings upon the grant 
of service connection, these requirements are not applicable 
in the instant case, so VA did not have a further obligation 
to notify the veteran pursuant to the VCAA once the initial 
rating was assigned.  

With respect to the duty to assist the Veteran, it is noted 
that a recent VA Compensation and Pension examination of the 
Veteran has been obtained.  The RO has also associated VA 
treatment records with the claims folder.  There is no 
indication that there are any outstanding relevant records 
that must be obtained.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to: service 
treatment records; VA medical treatment records; and, VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claim for increased 
initial disability ratings during the specific periods of 
time in question, for service-connected diabetic retinopathy.  

II.  Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally require notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2008).

As noted in the introduction section above, the RO granted 
service connection for diabetic retinopathy in a September 
2002 rating decision and assigned a noncompensable (0%) 
disability rating.  Since the retinopathy was at a 
noncompensable disability rating, a May 2004 rating decision 
combined the veteran's symptoms of diabetic retinopathy under 
the Diagnostic Code for his service-connected diabetes 
mellitus.  A July 2006 rating decision granted a separate, 10 
percent disability rating for the veteran's diabetic 
retinopathy, effective November 6, 2005.

The regulations for the rating of eye disabilities were 
recently amended.  However, the new rating criteria are 
applicable to applications for benefits received by VA on or 
after December 10 2008.  As the Veteran's appeal for 
increased initial disability ratings stems from the September 
2002 rating decision granting service connection, the new eye 
regulations and rating criteria are not for application in 
the present case.  See Notice, 73 Fed.Reg. 66544 (November 10 
2008).  

Diabetes mellitus is rated under Diagnostic Code 7913.  This 
rating code instructs that "complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Noncompensable 
complications are deemed part of the diabetic process under 
Diagnostic Code 7913."  38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  

Diabetic retinopathy, also known as diabetic retinitis, is 
rated from 10 to 100 percent for impairment of visual acuity 
or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating during periods of 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006.  
Visual acuity rating is based on the best distance vision 
obtainable with best correction by glasses except in cases 
involving keratoconus or where the spherical correction 
between the two eyes varies by more than four diopters.  38 
C.F.R. §§  4.75, 4.84a, Table V.  Neither exception is 
evident in this case.

Ratings for contraction of visual field in each eye are 
determined by computing an average concentric contraction 
using test results from a Goldman perimeter chart.  38 C.F.R. 
§§  4.76, 4.76a, 4.84a, Diagnostic Code 6080.  

Ratings for cataracts are determined on the basis of 
impairment of vision.  38 C.F.R. § 4.84a, Diagnostic Code 
6028.  

A June 2001 VA ophthalmology record indicates that the 
Veteran had diagnoses of myopia, astigmatism and presbyopia 
in each eye.  The Veteran's diagnosis of diabetes mellitus 
was noted along with a diagnosis of background retinopathy or 
maculopathy in each eye.  Maculopathy is any pathological 
condition of the macula retinae.  Dorland's Illustrated 
Medical Dictionary, 978 (28th Ed. 1994). There is no separate 
diagnostic code for maculopathy. As the definition of 
maculopathy encompasses any pathological condition of the 
retina and was used by the examiner in conjunction with 
retinopathy.  

In April 2003, a VA eye examination of the Veteran was 
conducted.  Examination revealed that the Veteran had near 
and distance vision in each eye correctable to 20/20, normal.  
No impairment of visual field was noted and the diagnosis was 
background diabetic retinopathy.  

A series of VA eye treatment records and ophthalmology 
consultation reports dated from April 2003 to November 2005 
reveal that the Veteran continued to have a diagnosis of 
diabetic retinopathy.  Periodic examinations were conducted 
to monitor the Veteran's diabetic retinopathy.  No impairment 
of visual acuity was noted.  

On November 7, 2005 a VA eye examination of the Veteran was 
conducted.  The examiner noted the Veteran's history of 
diabetes mellitus along with background diabetic retinopathy.  
A diabetic cataract was also indicated.  The Veteran's 
objective visual acuity was 20/60 in the right eye and 20/40 
in the left eye.  However, refraction indicates that a 
corrected visual acuity of 20/25 could be obtained in the 
right eye and 20/20 in the left.  The diagnostic assessment 
was:  moderate nonproliferative diabetic retinopathy in the 
right eye; mild nonproliferative diabetic retinopathy in the 
left eye; cataracts causing slight decrease in visual acuity 
and myopic shift; astigmatism in each eye; and presbyopia.  
This is the only medical evidence of record showing a 
decrease in the Veteran's visual acuity below normal 
thresholds.

In July 2007, a VA examination of the Veteran was conducted.  
The examination was primarily an examination to assess the 
Veteran's diabetes mellitus.  Ophthalmology examination was 
not conducted.  Nevertheless examination still revealed 
normal visual acuity and that the Veteran's visual fields 
were grossly normal.  The presence of cataracts in each was 
indicated.  

In September 2008 the most recent VA eye examination of the 
Veteran was conducted.  The Veteran's complaints included 
occasional blurriness and sometimes seeing red upon blinking.  
Examination revealed that the Veteran's corrected visual 
acuity was 20/20 in each eye for both near and distance 
vision.  The examiner provided a narrative of the Veteran's 
vision disorders.  The Veteran was noted to have cortical 
spoke cataracts which were a result of his diabetes mellitus.  
These cataracts were at the edges of the lenses in each eye 
and were not in the visual axis to impair visual acuity.  The 
examiner also noted senile, or aging, cataracts which might 
affect vision, although acuity and fields were essentially 
normal.  These cataracts were not related to the Veteran's 
military service or his diabetes mellitus.  The examiner also 
indicted that the two presentations of the diabetic 
retinopathy present were exudates of bodily fluid in the eyes 
which is ultimately reabsorbed, and dots of blood which would 
be also be reabsorbed.  The examiner indicated that both 
manifestations of the Veteran's diabetic retinopathy were not 
sight threatening.  

The preponderance of the evidence is against the assignment 
of a separate compensable disability rating for the Veteran's 
service-connected diabetic retinopathy for the period of time 
prior to November 7, 2005.  The medical evidence of record 
shows that during this period of time, the Veteran had 
background diabetic retinopathy of each eye.  However, no 
impairment of visual acuity was present.  Rather, normal 
vision of 20/20 in each eye is indicated.  With normal visual 
acuity, the symptoms of the diabetic retinopathy did not 
warrant the assignment of a separate, compensable, disability 
rating for this period of time.  38 C.F.R. §§  4.75, 4.84a, 
4.119, Diagnostic Codes 6006, Table V; and 7913.  

The RO granted a 10 percent disability rating for the 
Veteran's diabetic retinopathy effective November 7, 2005, 
based upon the findings of the VA examination of that same 
date.  Those examination findings indicated the presence of 
cataracts and an objective visual acuity of was 20/60 in the 
right eye and 20/40.  However, the refraction evidence in 
this examination report indicates that the Veteran's best 
corrected vision was almost normal.  Nevertheless a 10 
percent disability rating was assigned pursuant to 38 C.F.R. 
§§  4.75, 4.84a, Diagnostic Codes 6028, 6079, Table V.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
Veteran's diabetic retinopathy.  With the exception of the 
2005 VA examination report, all of the medical evidence of 
record reveals that the Veteran has background diabetic 
retinopathy which does not result in any impairment of visual 
acuity.  With the exception of the single abnormality of the 
2005 VA examination report, the Veteran's best corrected 
visual acuity has always been normal, 20/20, in each eye.  
With the exception of the single 2005 VA examination report, 
there is no evidence that the Veteran's service-connected 
diabetic retinopathy results in any loss of visual acuity.  
The most recent VA eye examination report has aptly set forth 
a narrative of the Veteran's diabetic eye disorders and 
indicated that they do not result in any visual loss at 
present.  Accordingly, a disability rating in excess of 10 
percent for diabetic retinopathy for any period of time 
covered by this appeal must be denied.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards. In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the 
assignment of disability ratings in excess of those already 
assigned for the periods of time in question the "benefit of 
the doubt" rule is not for application, and the Board must 
deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate compensable disability rating for diabetic 
retinopathy for the period of time prior to November 7, 2005 
is denied.  

A disability rating in excess of 10 percent for diabetic 
retinopathy for the period of time subsequent to November 6, 
2005 is denied.  



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


